Scott, Judge,
delivered the opinion of the court.
The thirteenth section of the ordinance establishing and regulating the fire department (Rev. Ord. 1856, p. 438) empowered the inspector of the fire department to order repairs to engine houses where they exceeded in value fifty dollars. In pursuance to this ordinance the inspector made a contract with the plaintiff to repair the Liberty engine house for a sum exceeding fifty dollars. The only point, it seems, made for the city for the reversal of this judgment is, that it does not appear from the face of the contract that it was made by the city. There is no foundation for this objection. The inspector was sworn as a witness and proved that the contract was made by him for and on account of the city. The principles asserted in the case of the Mechanics’ Bank of Alexandria v. The Bank of Columbia, 5 Wheat. 326, sanction the introduction of this evidence. But there was no necessity for any such evidence, for the contract on its face showed that it was made for the city. It was made by G-eorge N. Stevens, who was the fire inspector, as such inspector, and it was signed by him as such officer. As the ordinance gave the inspector authority to contract, he was not an agent in that sense of the word that made it necessary for him to use the name of the city in contracting.
Affirmed, the other judges concurring.